Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner notes as currently claimed, the claimed invention is similar to the independent claim of parent Application 15/170,196 which has been allowed. As discussed in the Notice of Allowance of 15/170,196 dated 03/26/2019, the subject matter of the claims are determined to be non-obvious. 
As currently claimed, the invention is directed towards the determining the degree of deceptiveness during the presentation of online advertisement. The invention captures interaction data between two entities during a session, and defining relationships between the two entities. The invention then extracts, aggregate, and filter the attributes of the relationships and the interactions, including integrating information from other entities. The invention then applies models to the relationships and determining a degree of deceptiveness for each of the relationships. The invention then aggregates the degree of deceptiveness for each relationship to determine a degree of deceptiveness for the session. 
The Examiner notes the following references:
Bradley et al. (US 20090157417 A1), which talks about detecting click fraud. Although Bradley teaches the concept of tracking and analyzing user interactions, Bradley does not teach or suggest the particular analysis of relations as claimed including determining a level of deception for individual relations and an aggregate level of deception. 
Patel et al. (US 20080077462 A1), which talks about managing personalized interactions, including analyzing user interactions. Although Patel teaches the concept 
Carr et al. (US 20030220901 A1), which talks about an interaction manager, including analyzing interactions and utilization in fraud detection. Although Carr teaches this concept, Carr does not specifically teach how the particular interactions are used in determining fraudulent/deceptive activates.
Although the above-cited references discuss the concept of determining fraudulent activity, no references, alone or in combination teaches or suggests the particular analysis as currently claimed such as defining relations, applying models to the relations, and aggregating a degree of deceptiveness. As such, while other references discuss the concept of utilizing interactions to determine fraudulent activates/click fraud, the present invention has been determined to be non-obvious as no other references teach or suggest using this particular analysis for determining fraud.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622